295 F.2d 239
John I. STEELE, Appellant,v.UNITED STATES of America, Appellee.
No. 16892.
United States Court of Appeals Eighth Circuit.
October 20, 1961.

Appeal from the United States District Court for the Western District of Missouri; Richard M. Duncan, Judge.
Before JOHNSEN, Chief Judge, and MATTHES, Circuit Judge.
PER CURIAM.


1
This is a companion case to Daniels v. United States, 295 F.2d 238. It involves a practically identical situation. The motion of the United States to docket and dismiss the appeal as frivolous is granted.


2
Appeal dismissed.